            Case 1:18-cv-03432-JMC Document 9 Filed 11/14/18 Page 1 of 2



SUNNY ISLES CAPITAL, LLC                      *       IN THE

Plaintiff                                     *       UNITED STATES DISTRICT COURT

v.                                            *       FOR

CLIC TECHNOLOGY, INC.                         *       THE DISTRICT OF MARYLAND

Defendant                                     *       NORTHERN DIVISION

                                              *       CIVIL ACTION NO. 1:18-cv-03432-CCB

*       *       *       *      *       *      *       *     *       *      *       *      *

            JOINT MOTION TO SCHEDULE HEARING BEFORE MAGISTRATE

        Plaintiff, SUNNY ISLES CAPITAL, LLC (“Plaintiff”) and Defendant, CLIC

TECHNOLOGY, INC. (“Defendant”), by their attorneys, hereby file this joint motion to schedule

a hearing before a Magistrate, and state as follows

        1. Plaintiff filed its Complaint on November 7, 2018 seeking this Honorable Court’s

             Order approving a settlement between the Parties under Section 3(a)(10) of the

             Securities Act of 1933 (“Section 3(a)(10)”),

        2. Plaintiff’s Complaint included a copy of a Settlement Agreement and Stipulation dated

             October 11, 2018, executed by Plaintiff and Defendant (the “Settlement Agreement”),

             which is attached again hereto as Exhibit A.

        3. Section 3(a)(10) requires that a hearing on the fairness of the terms of the Settlement

             Agreement be conducted by the Court (“Fairness Hearing”), and such Fairness Hearing

             may be held before a Magistrate Judge.

        4. Plaintiff’s Complaint sought as relief the scheduling of a Fairness Hearing.
          Case 1:18-cv-03432-JMC Document 9 Filed 11/14/18 Page 2 of 2



       5. Defendant filed its Answer on November 13, 2018, which admitted all allegations in

           Plaintiff’s Complaint, and which likewise sought as relief the scheduling of a Fairness

           Hearing.

       6. There is no dispute among the parties as to matters of fact, and the parties affirm that

           the terms they have agreed to in the Settlement Agreement are fair to both Plaintiff and

           Defendant.

       7. The Parties have attached a proposed Order Granting Approval of Settlement

           Agreement and Stipulation for this Honorable Court’s review as Exhibit B.

       WHEREFORE, for all of the foregoing reasons, the parties jointly and respectfully request

that this Court schedule the matter for a hearing on the fairness of the terms of the Settlement

Agreement before a Magistrate Judge.


Respectfully submitted,

/s/ Matheau J. W. Stout                      /s/ Glen K. Allen

Matheau J. W. Stout (28054)                  Glen K. Allen (06150)
400 E. Pratt Street, 8th Floor               502 Edgevale Road
Baltimore, Maryland 21202                    Baltimore, Maryland 21210
(410) 429-7076 Tel                           (410) 802-6453 Tel
(888) 907-1740 Fax


Attorney for Plaintiff                       Attorney for Defendant
